Citation Nr: 0934301	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-10 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a dental disorder, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1995 to April 
2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.

In March 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has had declining dental health 
and the loss of teeth as a result of his service-connected 
diabetes mellitus.  The Board finds that a remand is 
necessary so that VA may fulfill its duty to assist. 

First, the Board notes that the Veteran reported at his March 
2009 hearing that he had had dental treatment at a VA 
facility in September 2008.  The most recent VA treatment 
record in the file is dated in March 2008.  Thus, all VA 
treatment records dated from March 2008 onward must be 
obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file).

Additionally, the Veteran has not been afforded a VA 
examination with respect to his claim.  The record reflects 
that the Veteran had good dental health during service and at 
separation, but that it has declined in the years since he 
left service.  Additionally, the record shows that the 
severity of his diabetes mellitus has increased since 
service.  Thus, the Board determines that the claim cannot be 
decided without obtaining an opinion as to the etiology of 
the Veteran's claimed dental disorder.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA treatment records from 
the Wichita VA medical facility dated 
from March 2008 onward.  All requests 
and responses, positive and negative, 
should be associated with the claims 
file. 

2.	Schedule the Veteran for a VA dental 
examination in order to ascertain the 
existence and etiology of his claimed 
dental disorder.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  
Upon a review of the record and 
examination of the Veteran, the 
examiner should respond to the 
following:

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's suffers a dental 
disorder that was caused or 
aggravated, i.e., chronically 
increased in severity, by his 
service-connected diabetes mellitus?

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the March 2008 statement 
of the case.  If the claim is not 
resolved to the Veteran's satisfaction, 
the Veteran and his representative 
should then be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




